Citation Nr: 1623496	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-38 579	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (also claimed as epigastric distress and gastroenteritis).
 
3.  Entitlement to service connection for upper respiratory disorders to include chronic sinus and upper respiratory infections.
 
4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to March 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from RO decisions dated in March 2009 and February 2010.

A videoconference hearing was held in May 2012 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In November 2013, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board.

In July 2014, the Veteran appointed a new representative before VA.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability (TDIU) as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  See also May 2016 RO letter.  While the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to entitlement to an increased rating for PTSD and a TDIU will be the subject of a later Board decision, if ultimately necessary. 


FINDING OF FACT

On August 11, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


